Case 3:16-cv-30050-MGM Document 160 Filed 02/14/20 Page 1 of 11

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

SPRINGFIELD DIVISION
SANDRA BOND, individually and on behalf of
all others similarly situated, Civil Action No. 3:16-cv-30050-MGM
Plaintiff,
Vv.

BERKSHIRE BANK and BERKSHIRE HILLS
BANCORP,

 

Defendants.

 

LORDER OF FINAL APPROVAL OF SETTLEMENT

This matter is before the Court on Plaintiffs motion for final approval of class action
settlement and Plaintiffs application for attorneys’ fees, reimbursement of expenses, and service
award. See ECF No. 147. Having considered the written submissions and after oral argument at
hearing on February 12, 2020, the Court hereby grants both motions for the reasons set forth
below.!

BACKGROUND
On March 21, 2016, Plaintiff filed this action on behalf of herself and all others similarly

situated against Defendants Berkshire Bank (“Berkshire Bank”) and Berkshire Hills Bancorp., Inc.
(collectively, “Defendants”), alleging that she and other Berkshire Bank account holders were
improperly charged overdraft fees in breach of the terms and conditions governing their accounts.
In addition, Plaintiff alleged that Berkshire Bank failed to accurately disclose the methodologies
and practices it utilized in imposing overdraft fees. Based on these allegations, Plaintiff asserted

common law claims for breach of contract, breach of the duty of good faith and fair dealing,

 

! Unless specifically modified, all capitalized terms used herein shall have the same meaning as they have in
the Settlement Agreement and Release between the Parties (the “Settlement Agreement”). ECF No. 134-1.

{NO117106.1} 1
Case 3:16-cv-30050-MGM Document 160 Filed 02/14/20 Page 2 of 11

unconscionability, conversion and unjust enrichment. Plaintiff also asserted a statutory claim
under the Electronic Funds Transfer Act, 12 C.F.R. § 205.17(b)-(c), which governs the notice
banks must provide customers regarding overdraft fees and sets forth a mechanism for customers
to consent to a bank’s overdraft policies.

On July 15, 2016, Plaintiff filed a First Amended Class Action Complaint (the “Amended
Complaint”), which included a claim for violations of Massachusetts General Laws, Chapter 93A.
Soon thereafter, Defendants filed an Answer to the Amended Complaint, denying Plaintiff's
principal allegations and asserting a variety of affirmative defenses to Plaintiff's claims, including
Plaintiff's alleged lack of standing, the statute of limitations, and the voluntary payment doctrine.

On November 16, 2016, Magistrate Judge Katherine A. Robertson issued an Initial
Scheduling Order that outlined the scope of pre-certification discovery. After the order entered,
the Parties aggressively pursued discovery. Defendants produced approximately 165,000 pages
of documents, which included: (i) Plaintiff's account statements; (ii) thousands of emails between
Defendants’ executives regarding overdraft fees; (iii) the terms and conditions governing customer
accounts; (iv) customer disclosures regarding overdraft fees, including changes to those
disclosures between 2012 and 2016; (v) overdraft studies performed by Berkshire Bank’s outside
advisors; (vi) Berkshire Bank’s computer algorithms relating to overdraft fees, including the
circumstances in which “preauthorization holds” triggered the imposition of such fees; and (vii)
documents reflecting the revenues and net profits generated by Berkshire Bank’s overdraft fees.
Additionally, twelve depositions were taken, including of the named Plaintiff, Defendants’
executives and witnesses, and three experts.

On May 10, 2018, Plaintiff filed her motion for class certification pursuant to Federal Rules

23(a) and (b)(3) seeking certification of two classes of Berkshire Bank account holders: (i) the

{NO117106.1} 2
Case 3:16-cv-30050-MGM Document 160 Filed 02/14/20 Page 3 of 11

Berkshire Sufficient Funds Class; and (ii) the EFTA Class (the “Class Motion”). See ECF Nos.
97-99. In addition to the Class Motion, Plaintiff moved to exclude the expert report and testimony
of Defendants’ expert, Rebecca Kirk Fair, pursuant to Federal Rule of Evidence 702 and the
Supreme Court’s decision in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993)
(the “Daubert Motion”). See ECF No. 103. On July 13, 2018, Defendants filed extensive briefs
in opposition to the Class Motion and Daubert Motion. See ECF Nos. 88, 95.

While briefing on the Class Motion and Daubert Motion was underway, the parties agreed
to explore the possibility of settlement and retained the services of Eric D. Green of Resolutions,
LLC., a highly experienced mediator in complex commercial class actions including overdraft
fee litigations such as this case. While counsel for the Parties negotiated in good faith at the
mediation, they did not reach agreement on an acceptable settlement figure. Nonetheless, counsel
continued to negotiate through Mr. Green telephonically and via email after the mediation session.
As a result of these efforts, the Parties preliminarily agreed in early January 2019 to settle the
litigation for a total payment of $3 million.

On or about April 10, 2019, the Parties executed the Settlement Agreement, which Plaintiff
filed with the Court the next day, together with Plaintiff's motion for preliminary approval of the
Settlement. See ECF Nos. 132-134. After a hearing on July 24, 2019, the Court entered an Order
Directing Notice of Class Action Settlement (the “Preliminary Order”), pursuant to which the
Court, among other things: (i) found that it likely would be able to approve the Settlement pursuant
to Federal Rule 23(e)(2); (ii) found that it likely would be able to certify the Settlement Class for
settlement purposes; (iii) directed issuance of notice to the Settlement Class; and (iv) set a date for

a final approval hearing. See ECF No. 143.

{NO117106.1} 3
Case 3:16-cv-30050-MGM Document 160 Filed 02/14/20 Page 4 of 11

Pursuant to the plan previously approved by the Court, notice has been disseminated to the
Settlement Class Members and the time period for class members to object or exclude themselves
from the Settlement Class has expired. No Settlement Class Member has objected to the proposed
Settlement, the application of Class Counsel for attorneys’ fees and reimbursement of expenses,
or Plaintiff's proposed service award. Only six Settlement Class Members have opted out.

SETTLEMENT TERMS

Under the terms and conditions of the Settlement Agreement, Defendants have transferred
One Million Dollars ($1,000,000.00) to the Settlement Administrator for deposit into the
Settlement Fund, and shall transfer the remaining Two Million Dollars ($2,000,000.00) to the
Settlement Administrator for deposit into the Settlement Fund within five business days after the
Effective Date. These transfers shall fulfill and extinguish all of Defendants’ financial obligations
under the Settlement Agreement. See ECF No. 134-1. The Settlement Fund is inclusive of all
monetary payments to Settlement Class Members; all fees, costs, charges, and expenses of notice
and administration of the settlement; all attorneys’ fees, costs, and expenses awarded to Class
Counsel; the Service Award to Plaintiff for her work on behalf of the Settlement Class; and any
and all other costs and expenses associated with the Settlement. See id.

This Settlement is a “claims-made” settlement, meaning that in order to receive a
distribution from the Net Settlement Fund (defined as the Settlement Fund less all attorneys’ fees
and expenses, costs of notice and administration of the Settlement and the Service Award to
Plaintiff), a Settlement Class Member was required to submit a timely and valid Claim Form. See,
e.g., In re Pharmaceutical Industry Average Wholesale Price Litigation, 588 F.3d 24 (1* Cir.
2009) (affirming approval of claims-made class action settlement). The Claim Form was available
on the Settlement Website, and could be completed and submitted online. See ECF No. 151. A

link to the online Claim Form was also included with the Email Notice. See id. In addition, a

(NO117106.1} 4
Case 3:16-cv-30050-MGM Document 160 Filed 02/14/20 Page 5 of 11

hard copy Claim Form was provided with the Mail Notice, which could be completed and returned
by mail. See id The deadline for Settlement Class Members to submit a Claim Form was January
8, 2020. See id.; see also ECF No. 134-1. The claims rate was 9.4% (representing 7,939 claims
from a total possible 84,684 claimants), which is well within the reasonable range of claims rates
for consumer class actions such as this. See, e.g., Stinson v. City of New York, 256 F. Supp. 3d
283, 289-293 (S.D.N.Y. 2017) (approving class action settlement with claims rate of
approximately 4%); Chen v. Hiko Energy, LLC, 14 Civ. 1771 (VB) (S.D.N.Y. May 9, 2016)
(noting that claims rate of 3.34% was “within the normal range in class action settlements of this
type.”); Poertner v. Gillette Co., 618 Fed. Appx. 624, 625-26 (11th Cir. 2015) (approving 7.26
million-member settlement class when just 55,346—less than 1%—filed claims). The amount any
individual Settlement Class Member will receive from the Net Settlement Fund is based on the
number of people in the Settlement Class who submitted timely and properly completed Claim
Forms and the amount of Overdraft Fees each such Eligible Class Member paid as a result of
Berkshire Bank’s overdraft fee policy. See ECF No. 134-1. Settlement Fund payments to Current
Account Holders shall be made by a credit to those account holders’ accounts. Net Settlement
Fund payments to Past Account Holders will be made by check. See id Assuming a Net
Settlement Fund totaling $1,576,930.50 (i.e., the Settlement Fund less (1) the amount Plaintiff
seeks in attorneys’ fees and expenses, costs of notice and administration of the Settlement and the
Service Award, and (2) the Settlement Administrator’s high-end estimate of $150,000 for
administration costs (ECF No. 151)), the average expected individual payment is $198.63.

APPROVAL OF CLASS NOTICE

The Settlement Class has been notified of the Settlement pursuant to the plan approved by
the Court. After having reviewed the Declaration of Andy Morrison (ECF No. 151), the Court

hereby finds that notice was accomplished in accordance with the Court’s directives. The Court

{NO117106.1} 5
Case 3:16-cv-30050-MGM Document 160 Filed 02/14/20 Page 6 of 11

further finds that the notice program constituted the best practicable notice to the Settlement Class
under the circumstances and fully satisfies the requirements of due process and Rule 23 of the
Federal Rules of Civil Procedure. The Court also finds that the requirement of 28 U.S.C. § 1715
have been satisfied.

APPROVAL OF THE SETTLEMENT

The Court finds that the Parties’ Settlement is fair, reasonable, and adequate in accordance
with Rule 23; was reached without collusion or fraud; and satisfies all of the requirements for final
approval. In so doing, the Court has considered each of the following criteria in Rule 23(e) and
hereby finds that (1) the Plaintiff and Class Counsel have adequately represented the Settlement
Class; (2) the Settlement was negotiated at arm’s-length; (3) the relief provided for the Settlement
Class is adequate, taking into account the costs, risks, and delay of trial and appeal, the
effectiveness of the proposed methods of distributing relief to the Settlement Class, the terms of
the proposed award of attorneys’ fees, and any agreement required to be identified under Rule
23(e)(3); and (4) the proposal treats Settlement Class Members equitably relative to each other.

The Court also finds, based on the well-developed record, that Class Counsel were well
prepared, understood the merits of the case, and had sufficient information to evaluate the proposed
settlement. Additionally, the Court finds that Class Counsel settled for a fair, reasonable, and
adequate percentage of the overdraft fees that likely could be recovered for Settlement Class
Members if the case went to trial. Therefore, the Settlement is an excellent result for the Settlement
Class considering the significant risks and substantial expense of continued litigation, particularly
since the Settlement Class will receive the benefits of the Settlement promptly.

In making these findings, the Court has relied upon its knowledge of the litigation and the

risks faced by Plaintiff; the terms of the Settlement Agreement and the benefits it makes available

{N0117106.1} 6
Case 3:16-cv-30050-MGM Document 160 Filed 02/14/20 Page 7 of 11

to the Settlement Class; the motions and supporting papers submitted by Plaintiff; and the opinions
of Class Counsel and Plaintiff.

Accordingly, pursuant to Fed. R. Civ. P. 23(e), the Court hereby finally approves, in all
respects, the proposed Settlement and finds that the Settlement Agreement and the allocation plan
for distributing the settlement funds are in all respects fair, reasonable, and adequate, and are in
the best interests of the Settlement Class.

CERTIFICATION OF THE SETTLEMENT CLASSES

The Court hereby certifies, for settlement purposes only, the following Settlement Class:
All holders of consumer checking, demand deposit or savings
accounts maintained by Berkshire Bank in the United States who,

from July 1, 2010 though and including July 24, 2019, incurred one
or more Overdraft Fees in any such account.

Excluded from the Settlement Class are all current Berkshire Bank or Berkshire Bancorp,
Inc. employees, officers and directors, and the judge presiding over this Action. Also excluded
are the six individuals who excluded themselves by opting out in accordance with the provisions
set forth in the Notice.”

The Court finds that all the prerequisites of Rule 23(a) and (b)(3) have been satisfied for
certification of the Settlement Class for settlement purposes only. The Settlement Class, which
includes thousands of current and former customers, are so numerous that joinder of all members
is impracticable; there are questions of law and fact common to the Settlement Class; the claims
of the Plaintiff are typical of the claims of the members of the Settlement Class; the Plaintiff and
Settlement Class Counsel have and will adequately and fairly protect the interests of the Settlement

Class; and the common questions of law and fact predominate over questions affecting only

 

2 The names of the six individuals who excluded themselves from the Settlement are attached to this Order as
Exhibit A.

{NO117106.1} 7
Case 3:16-cv-30050-MGM Document 160 Filed 02/14/20 Page 8 of 11

individual members of the Settlement Class, rendering the Settlement Class sufficiently cohesive
to warrant a class settlement.

In making all of the foregoing findings, the Court has exercised its discretion in certifying
the Settlement Class. Defendants have preserved all their defenses and objections against and
rights to oppose certification of a litigation class if the Settlement does not become final and
effective in accordance with the terms of the Settlement Agreement. Neither this Order, nor the
Settlement Agreement, shall constitute any evidence or admission of fault, liability, or wrongdoing
of any kind whatsoever by Defendants, or an admission regarding the propriety of certification of
any class for litigation purposes, nor shali this Order be offered or received in evidence in any
proceeding relating to the certification of a class.

Plaintiff Sandra Bond is hereby appointed as Class Representative of the Settlement Class.
Class Counsel—McLaughlin & Stern, LLP and the Law Offices of Angela Edwards—have
adequately represented the Settlement Class and are hereby appointed as Settlement Class Counsel.

ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS

The Court hereby grants to Class Counsel a fee in the amount of $990,000.00, which
the Court finds to be fully supported by the facts, the record, and the applicable law. This
amount shall be paid from the Settlement Fund.

The requested fee is justified under the percentage of the common fund methodology
routinely applied in this Circuit. See In re Thirteen Appeals Arising Out of San Juan Dupont
Plaza Hotel Fire Litig., 56 F.3d 295, 306-308 (1st Cir. 1995); see also Bilewicz v. FMR LLC, 2014
U.S. Dist. LEXIS 183213, *18 (D. Mass. Oct. 16, 2014). The fee represents one-third of the
Settlement Fund, a percentage that is often awarded in common fund class action settlements in
this Circuit. See, e.g., Lauture v. A.C. Moore Arts & Crafts, Inc.,2017 U.S. Dist. LEXIS 195147,

*3 (D. Mass. Nov. 28, 2017) (awarding one-third of $2.9 million settlement fund and observing

{NO117106.1} 8
Case 3:16-cv-30050-MGM Document 160 Filed 02/14/20 Page 9 of 11

that “[a] fee of one-third is appropriate because it mimics the market’’); Jn re StockerYale, Inc. Sec.
Litig., 2007 U.S. Dist. LEXIS 94004, *21 (D.N.H. Dec. 18, 2007) (awarding attorneys’ fees of
33%); Sylvester v CIGNA Corp., 401 F Supp 2d 147, 151 (D. Me. 2005) (awarding attorneys’ fees
of 33.33%); In re Relafen Antitrust Litig., 231 FRD 52, 82 (D. Mass. 2005) (awarding attorneys’
fees of 33.33%); Scovil v. FedEx Ground Package Sys., Inc., 2014 U.S. Dist. LEXIS 33361, *22
(D. Me. Mar. 14, 2014) (district court approved a $1.93 million fee award that was one third of the
settlement).

The Court has confirmed the reasonableness of the requested fee through an analysis of
factors regularly employed in this Circuit, including: (i) the size of the fund and the number of
persons benefitted; (ii) the skill, experience, and efficiency of the attorneys involved; (iii) the
complexity and duration of the litigation; (iv) the risks of the litigation; (v) the amount of time
devoted to the case by counsel; (vi) awards in similar cases; and (vii) public policy considerations.
See Hill v. State St. Corp., 2015 U.S. Dist. LEXIS 2166, *11 (D. Mass. Jan. 8, 2015).

Although not required to, courts in this Circuit may “cross-check” the reasonableness of a
percentage fee award by comparing it against the estimate fee award under the lodestar method.
See In re Lupron Mktg. & Sales Practices Litig., 2005 U.S. Dist. LEXIS 17456, *21 (D. Mass.
Aug. 17, 2015). To apply the lodestar method, the Court determines the fee award by multiplying
the number of hours reasonably worked by a reasonable billing rate, then the Court considers a
multiplier to add or subtract from the lodestar. See In re Compact Disc Minimum Advertised Price
Antitrust Litigation, 216 F.R.D. 197, 215-16 (D. Me. 2003). Here, Class Counsel are not seeking
a multiple on their time. Instead, Class Counsel’s lodestar represents a negative multiple on their
reported time of 0.57. Thus, Class Counsel are not seeking a “windfall” in connection with this

fee request, but instead, will be receiving a significant discount on the time they incurred in

(NO117106.1} 9
Case 3:16-cv-30050-MGM Document 160 Filed 02/14/20 Page 10 of 11

prosecuting this case over a 34% year period. Thus, a lodestar cross-check confirms the
reasonableness of Class Counsel’s requested fee.

The Court hereby grants to Class Counsel the expense reimbursement of $273,069.50,
which the Court finds to be fully supported by the settlement, the facts, the record, and the
applicable law. See In re Fidelity/Micron Sec. Litig., 167 F.3d 735, 737 (1st Cir. 1999). This
amount shall be paid from the Settlement Fund.

The Court also hereby grants to Plaintiff Sandra Bond a service award in the amount
of $10,000.00. The Court finds that the payment of this service award is warranted in light of
her work on behalf of the Settlement Class and the risk she took in pursuing this case. See In
re Prudential, 2014 U.S. Dist. LEXIS 170100, *24 (D. Mass. Dec. 9, 2014).

RELEASES

Pursuant to, and as more fully described in Section XIV of the Settlement Agreement,
on the Effective Date, the Releasing Parties shall be deemed to have and, by operation of this
Order of Final Approval of Settlement shall have, fully and irrevocably released and forever
discharged the Released Parties from all Released Claims, as described in Section XIV of the
Settlement Agreement.

CONCLUSION

For the reasons set forth herein, the Court hereby (a) GRANTS final approval of the
Settlement Agreement; (b) CERTIFIES the Settlement Class pursuant to Fed. R. Civ. P.
23(b)(3) and (e) for settlement purposes only; (c) finds the class notice satisfied the
requirements of Rule 23, due process, and all other legal requirements; (d) approves the
requests for attorneys’ fees of $990,000.00, expense reimbursement of $273,069.50, and

service award for the Plaintiff of $10,000.00; and (e) will separately enter Final Judgment

{NO117106.1} 10
Case 3:16-cv-30050-MGM Document 160 Filed 02/14/20 Page 11 of 11

dismissing the Action with prejudice. The parties and the Settlement Administrator are
directed to carry out the terms of settlement according to the Settlement Agreement.
It isso ORDERED.

SIGNED on this | Y_ day of February 2020.

er] A.
Mark G. Mastroianni
United States District Judge

 

{NO117106.1} 11
